FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                             April 30, 2019
                        _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 18-3137
                                                  (D.C. Nos. 6:16-CV-01174-JTM and
 LEO D. GRAHAM, JR.,                                    6:99-CR-10023-JTM-2)
                                                               (D. Kan.)
       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before the court on the Motion of the United States for Summary

Affirmance and appellant Leo D. Graham, Jr.’s response. The United States moves for

summary affirmance of the district court’s judgment based on this court’s recent

published decision in United States v. Pullen, 913 F.3d 1270 (10th Cir. 2019), en banc

rev. denied April 15, 2019. Mr. Graham does not dispute that United States v. Greer, 881

F.3d 1241 (10th Cir. 2018) and Pullen control the outcome of this appeal and does not




      *
         After examining the appellate record, this panel has determined unanimously that
oral argument would not materially assist in the determination of this appeal. See Fed. R.
App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without
oral argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. 32.1.
contest summary affirmance of the district court’s judgment, but reserves the right to

petition the United States Supreme Court for certiorari review.

       In light of the foregoing and of this court’s decision in Pullen, the court grants the

government’s motion and summarily affirms the judgment of the district court.

                                           Entered for the Court
                                           Per Curiam




                                                 2